318 S.W.3d 501 (2010)
MERRILL LYNCH & CO., INC. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Appellants,
v.
METROPCS WIRELESS and Metropcs Communications, Inc., Appellees
In re Merrill Lynch & Co., Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
No. 05-09-00113-CV.
Court of Appeals of Texas, Dallas.
July 29, 2010.
Charles A. Gall, Joel Randall Sharp, Eric R. Hail, Hunton & Williams LLP, Dallas, for Appellants.
Lewis T. LeClair, Robert E. Goodfriend, McKool & Smith, Deborah G. Hankinson, Rick Thompson, Hankinson Levinger LLP, Dallas, for Appellees.
Before Justices MORRIS, BRIDGES, and MURPHY.

OPINION
Opinion By Justice BRIDGES.
Appellants' motion to dismiss this appeal and original proceeding is GRANTED, *502 and this appeal and original proceeding are DISMISSED. TEX.R.APP. P. 42.1.